EXHIBIT 10.1
 
 
 
 
AMENDMENT TO AMENDED AND RESTATED PROMISSORY NOTE




THIS AMENDMENT TO AMENDED AND RESTATED PROMISSORY NOTE (this "Amendment") is
dated September 1, 2015, by and between HEALTHWAREHOUSE.COM, INC., a Delaware
corporation, HWAREH.COM, INC., a Delaware corporation, and HOCKS.COM, INC., an
Ohio corporation, jointly and severally, (collectively, “Borrower”), and MELROSE
CAPITAL ADVISORS, LLC, an Ohio limited liability company (together with its
successors and assigns, “Lender”).


WHEREAS, Borrower executed an Amended and Restated Promissory Note dated March
1, 2015 payable to the order of Lender in the principal amount of $750,000.00
(together with all previous amendments or modifications thereto, the “Note”);


WHEREAS, Borrower and Lender desire to amend the Note as provided for below;


NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the parties hereto agree as follows:


1.       The Note is hereby amended as follows:
 
a.        Section 2 of the Note is amended and restated in its entirety as
follows:


2.      Payments.     Borrower will make monthly payments of accrued interest on
the first day of every month, beginning on April 1, 2015, and continuing on the
first day of each month thereafter.


On November 1, 2015 (“Maturity Date”), the entire unpaid principal balance of
this Note and all accrued and unpaid interest shall be due and payable in full.


b.         Section 7(b) of the Note is amended and restated in its entirety as
follows:


(b)     Create, assume, incur or permit to exist any mortgage, pledge,
encumbrance, security interest, lien or charge of any kind upon any of its
property, now owned or hereafter acquired, or acquire or agree to acquire any
kind of property subject to any conditional sales or other title retention
agreement, except for Permitted Liens and liens securing purchase money
indebtedness permitted pursuant to Section 7(a) above, with the liens limited to
the equipment purchased.


c.          Section 8 of the Note, Financial Covenants, is amended and restated
in its entirety as follows:


8.           Financial Covenants.  Borrower agrees that until this Note is
repaid in full, Borrower will comply with the following financial covenants
(“Financial Covenants”):




 
 

 


 
Page 1 of 3

--------------------------------------------------------------------------------

 


 
 

 
(a)          Borrower will not permit its Adjusted EBITDAS at the end of each
fiscal quarter to be less than the following:


Fiscal Quarter Ending
 
Minimum Adjusted EBITDAS
     
March 31, 2015
 
$(100,000)
June 30, 2015
 
$(100,000)
September 30, 2015
 
$(100,000)



For the purpose of this Section 8, Adjusted EBITDAS shall be defined as Net
Income before interest expense, taxes, and non-cash expenses including
depreciation and amortization and all stock based compensation expense.


2.           Capitalized terms used and not otherwise defined herein will have
the meanings set forth in the Note.


3.           Borrower hereby certifies that: (a) all of its representations and
warranties in the Note are  true and correct as of the date of this Amendment;
(b) no Event of Default or event which, with the passage of time or the giving
of notice or both, would constitute an Event of Default, exists under the Note,
except as disclosed to Lender; and (c) this Amendment has been executed and
delivered so that it constitutes the legal, valid and binding obligation of the
Borrower, enforceable in accordance with its terms.  Borrower confirms that the
Obligations remain outstanding without defense, set off, counterclaim, discount
or charge of any kind as of the date of this Amendment.


4.           This Amendment is a continuation of the Note and shall not be
construed as a novation or extinguishment of the obligations arising under the
Note as originally issued, and the issuance of this Amendment shall not affect
the priority of any security interest granted in connection with the Note.  The
execution of this Amendment shall not be deemed to be a waiver of any default or
Event of Default.


5.           Borrower hereby confirms that the collateral for the Note,
including but not limited to the Security Agreement from HEALTHWAREHOUSE.COM,
INC., HWAREH.COM, INC and HOCKS.COM, INC. dated March 28, 2013, covering all
business assets, including but not limited to accounts, inventory, equipment and
general intangibles and (ii) Deposit Account Control Agreement dated August 18,
2014 between Borrower, Lender and BB&T Corporation (formerly known as The Bank
of Kentucky, Inc.) with respect to Borrower’s deposit accounts (the
“Collateral”), shall continue unimpaired and in full force and effect.


6.           This Amendment may be signed in any number of counterpart copies
and by the parties hereto on separate counterparts, but all such copies shall
constitute one and the same instrument.


7.           This Amendment will be binding upon and inure to the benefit of
Borrower and Lender and their respective successors and assigns.


8.           Except as expressly modified hereby, the Note remains unaltered and
in full force and effect.  This Amendment shall be considered an integral part
of the Note, and all references to the Note in the Note itself or any other loan
documents shall, on and after the date of this Amendment, be deemed to be
references to the Note as amended by this Amendment. Borrower acknowledges that
Lender has made no oral representations to Borrower with respect to the Note and
this Amendment thereto and that all prior understandings between the parties are
merged into the Note as amended by this Amendment.


9.           WAIVER OF JURY TRIAL.    BORROWER HEREBY WAIVES THE RIGHT TO TRIAL
BY JURY OF ANY MATTERS ARISING OUT OF THIS NOTE.
 
 
 
 
 
 
 
Page 2 of 3

--------------------------------------------------------------------------------

 
 
 
 

 
10.           CONFESSION OF JUDGMENT.  Borrower authorizes any attorney to
appear in any court of record in or of the State of Ohio, after this Note
becomes due and payable, whether by its terms or upon default, to waive service
of process and enter judgment by confession against Borrower in favor of Lender
or any holder hereof for the outstanding principal of and accrued but unpaid
interest on this Note, plus all costs of collection, including, without
limitation, court costs and reasonable attorney’s fees, and thereby to waive and
release all errors in the proceedings and judgment, and all rights of appeal
from such judgment and stay of execution.  Stay of execution and all exemptions
are hereby waived.  Borrower also agrees that the attorney acting for Borrower
as set forth in this paragraph may be compensated by Lender for such services,
and Borrower waives any conflict of interest caused by such representation and
compensation arrangement.  If an obligation is referred to an attorney for
collection, and the payment is obtained without the entry of a judgment, the
obligors will pay to Lender its attorneys' fees.


WARNING - BY SIGNING THIS PAPER, YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL.  IF YOU DO NOT PAY ON TIME, A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT
OR ANY OTHER CAUSE.




HEALTHWAREHOUSE.COM, INC.
 
a Delaware corporation
             
By:   /s/          Lalit
Dhadphale                                                  
 
Print Name:   Lalit Dhadphale
 
Title:              President & CEO
     
HWAREH.COM, INC.,
HOCKS.COM, INC.,
a Delaware corporation
an Ohio corporation
           
By:   /s /         Lalit
Dhadphale                                                  
By:  /s/           Lalit Dhadphale                                       
Print Name:    Lalit Dhadphale
Print Name:   Lalit Dhadphale
Title:               President & CEO
Title:              President & CEO
   
Melrose Capital Advisors, LLC
 
an Ohio limited liability corporation
             
By:  /s/           Timothy E.
Reilly                                                  
 
Print Name:   Timothy E. Reilly
 
Title:               President
 


 
 
 
 
 
 
Page 3 of 3

--------------------------------------------------------------------------------

 